            Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 1 of 9




 1 KAZEROUNI LAW GROUP, APC

 2
   David J. McGlothlin, Esq. (SBN 253265)
   david@kazlg.com
 3 2633 E. Indian School Rd., Suite 460

 4 Phoenix, AZ 85016
   Telephone: 602-265-3332
 5 Facsimile: 800-520-5523

 6
     KAZEROUNI LAW GROUP, APC
 7 Brian Attard, Esq. (SBN 332982)

 8 brian@kazlg.com
     2221 Camino Del Rio S., Suite 101
 9 San Diego, CA 92108

10 Telephone: 619-233-7770
     Facsimile: 619-297-1022
11

12 Attorneys for Plaintiff
     Jim Odle
13

14                         UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16

17     JIM ODLE,                               Case No.:     3:21-cv-01932

18                                             COMPLAINT FOR
                      Plaintiff,
                                               VIOLATIONS OF:
19
       v.
20                                                (1) The Fair Debt Collection
                                                      Practices Act, 15 U.S.C.
21     MIDLAND CREDIT
                                                      1692 et seq.; and
       MANAGEMENT, INC.,
22                                                (2) The Rosenthal Fair Debt
                                                      Collection Practices Act,
23                   Defendant.
                                                      Cal. Civ. Code §1788, et seq.
24

25
                                               Jury Trial Demanded

26

27

28


     COMPLAINT                                             Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 2 of 9




 1                                 INTRODUCTION
 2 1.     The United States Congress has found abundant evidence of the use of abusive,
 3        deceptive, and unfair debt collection practices by many debt collectors, and has
 4        determined that abusive debt collection practices contribute to the number of
 5        personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
 6        of individual privacy. Congress wrote the FDCPA, to eliminate abusive debt
 7        collection practices by debt collectors, to ensure that those debt collectors who
 8        refrain from using abusive debt collection practices are not competitively
 9        disadvantaged, and to promote consistent State action to protect consumers
10        against debt collection abuses.
11 2.     The California legislature has similarly determined that the banking and credit
12        system and grantors of credit to consumers are dependent upon the collection of
13        just and owing debts and that unfair or deceptive collection practices undermine
14        the public confidence that is essential to the continued functioning of the banking
15        and credit system and sound extensions of credit to consumers. The Legislature
16        has further determined that there is a need to ensure that debt collectors exercise
17        this responsibility with fairness, honesty and due regard for the debtor’s rights
18        and that debt collectors must be prohibited from engaging in unfair or deceptive
19        acts or practices.
20 3.     Jim Odle (“Plaintiff”), through his attorneys, brings this Complaint against
21        Midland Credit Management, Inc. (“Defendant”) for violations of the Fair Debt
22        Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and California’s
23        Rosenthal Fair Debt Collection Practices Act (“Rosenthal”), Cal. Civ. Code
24        §1788 et seq.
25 4.     Plaintiff makes these allegations on information and belief, with the exception
26        of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
27        Plaintiff alleges on personal knowledge.
28

                                               -1-
     COMPLAINT                                                Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 3 of 9




 1 5.     While many violations are described below with specificity, this Complaint
 2        alleges violations of each statute cited in its entirety.
 3 6.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
 4        includes all agents, employees, officers, members, directors, heirs, successors,
 5        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
 6        Defendant.
 7 7.     Unless otherwise stated, all conduct engaged in by Defendant took place in
 8        California.
 9 8.     All violations by Defendant were knowing, willful, and intentional, and
10        Defendant did not maintain procedures reasonably adapted to avoid these
11        violations.
12 9.     All violations alleged regarding the FDCPA are material violations of the FDCPA
13        as these violations would limit the ability of a hypothetical least sophisticated
14        debtor to make an intelligent choice as to the alleged debt and actions that should
15        be taken to resolve the alleged debt.
16                               JURISDICTION & VENUE
17 10.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331,
18        because this case arises from a violation of federal law, the FDCPA.
19 11.    Pursuant to 28 U.S.C. § 1367, this Court also has supplemental jurisdiction to
20        adjudicate the alleged violations of the Rosenthal Act.
21 12.    This Court has personal jurisdiction over Defendant because Defendant
22        regularly collects debts in California on behalf of its creditor clients. Further, as
23        illustrated below, Defendant directed its unlawful collection practices at Plaintiff
24        in Livermore, California.
25 13.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
26        Plaintiff resides in the County of Alameda, State of California, which is within
27        this judicial district; (ii) the conduct complained of herein occurred within this
28        judicial district; and (iii) Defendant conducted business within this judicial
                                                -2-
     COMPLAINT                                                  Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 4 of 9




 1        district at all times relevant.
 2                               PARTIES & DEFINITIONS
 3 14.    Plaintiff is a “person” as that term is used in 15 U.S.C. § 1692 et seq. and
 4        California Civil Code § 1788.2(h). Plaintiff is also a resident of Alameda County
 5        in the State of California.
 6 15.    Defendant is, and at all times mentioned herein, was a debt collection
 7        corporation headquartered in San Diego, California. Defendant is authorized to
 8        and regularly conducts business within the State of California.
 9 16.    Defendant regularly collects or attempts to collect, directly or indirectly, debts
10        owed or due or asserted to be owed or due, as illustrated below. In doing so,
11        Defendant uses instrumentalities of interstate commerce and the mail for the
12        principal purpose of collecting debts. Therefore, Defendant is a “debt collector,”
13        as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c).
14 17.    This matter involves a “consumer credit transaction” i.e. a transaction between
15        Plaintiff and Defendant (or its predecessor), in which property or money was
16        acquired on credit primarily for personal, family, or household purposes. See
17        Cal. Civ. Code §§ 1788.2(e), 1788.2(f), 15 U.S.C. § 1692a(5), and 15 U.S.C §
18        1679a(2).
19 18.    This case involves money, property or their equivalent, due or owing or alleged
20        to be due or owing from a natural person by reason of a consumer credit
21        transaction. As such, this action arises out of a “consumer debt” and “consumer
22        credit” as those terms are defined by California Civil Code § 1788.2(f) and 15
23        U.S.C. § 1692a(5).
24                               FACTUAL ALLEGATIONS
25 19.    Sometime prior to June of 2020, Plaintiff is alleged to have incurred certain
26        financial obligations to Comenity Bank, which were allegedly sold to Defendant
27        for collection purposes (the “Debt”).
28

                                              -3-
     COMPLAINT                                               Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 5 of 9




 1 20.    Plaintiff was assigned an account number relating to his account with Defendant
 2        relating to the Debt, “MCM Account Number 304451045”.
 3 21.    These allegedly incurred financial obligations were money, property, or their
 4        equivalent, due or owing or alleged to be due or owing from a natural person by
 5        reason of a consumer transaction. As such, this action arises out of a “consumer
 6        debt” and “consumer credit” as those terms are defined by 15 U.S.C. §1692a(5)
 7        and Cal. Civ. Code § 1788.2(f).
 8 22.    Prior to June of 2020, Plaintiff entered into a settlement agreement and payment
 9        plan with Defendant in relation to the Debt.
10 23.    Pursuant to the agreement, Plaintiff was to pay $60 on or before each payment
11        date.
12 24.    Plaintiff provided his debit card information to Defendant and authorized
13        Defendant to process payments automatically each payment period using the
14        debit card information.
15 25.    However, beginning on June 6, 2020, Defendant began processing payments
16        directly from Plaintiff’s bank account using ACH.
17 26.    Due to the switch in payment processing methods, after June 6, 2020 each $60
18        payment processed as a debit from Plaintiff’s bank account to Defendant, then
19        credited back to Plaintiff’s bank account from Defendant.
20 27.    The result of this process would indicate that the attempted payments failed,
21        when the payments had really been improperly processed by Defendant.
22 28.    Statements sent by Defendant to Plaintiff indicate that Defendant attempted to
23        draw funds from Plaintiff’s bank account several times on the same day due to
24        this error.
25 29.    Plaintiff contacted his bank, which informed Plaintiff that he had sufficient funds
26        available to make each of the $60 payments.
27 30.    This information indicated to Plaintiff that Defendant’s payment processing
28        method was the reason for the failed payments.
                                              -4-
     COMPLAINT                                               Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 6 of 9




 1 31.    Mr. Odle called MCM in order to provide updated debit card information, so
 2        MCM could process payments.
 3 32.    However, MCM continued to process payments in a manner which caused the
 4        payments to fail.
 5 33.    After the payments from Plaintiff were improperly processed on a few occasions,
 6        Defendant determined that it no longer would honor the settlement agreement.
 7 34.    After it decided unilaterally to terminate the settlement agreement, Defendant
 8        began to reach out to Plaintiff, indicating that he owed a higher amount than he
 9        actually owed on the alleged debt.
10 35.    Plaintiff was frustrated that Defendant unilaterally decided to no longer honor
11        the settlement agreement.
12 36.    Plaintiff was also upset because the reason Defendant decided to back out of the
13        agreement was due to a payment processing error brought on by Defendant’s
14        decision to change payment processing methods.
15 37.    Further, Defendant stated Plaintiff owed an incorrect amount on the alleged debt
16        after making its decision to unilaterally terminate the settlement agreement.
17 38.    As a result of Defendant’s actions, Plaintiff experienced stress, frustration, and
18        mental anguish.
19                                      15 U.S.C. § 1692e
20 39.    15 U.S.C. § 1692e prohibits the use of any “false, deceptive, or misleading
21        representation or means in connection with the collection of any debt.”
22 40.    Further, the FDCPA prohibits making a “false representation of…the character,
23        amount, or legal status of any debt.” 15 U.S.C. § 1692e(2)(A).
24 41.    Defendant blatantly violated the FDCPA when it misrepresented the amount of
25        the Debt owed by Plaintiff.
26 42.    Further, Defendant violated both the FDCPA by purporting to unilaterally
27        terminate the settlement agreement entered into by Plaintiff and Defendant after
28        Defendant failed to process payments in an appropriate manner.
                                               -5-
     COMPLAINT                                               Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 7 of 9




 1 43.    Therefore, Defendant violated 15 U.S.C. § 1692e & 15 U.S.C. § 1692e(2)(A).
 2                                    15 U.S.C. § 1692f
 3 44.    15 U.S.C. § 1692f states: “a debt collector may not use unfair or unconscionable
 4        means to collect or attempt to collect any debt.”
 5 45.    Defendant used unfair or unconscionable means to collect the Debt when
 6        Defendant chose to unilaterally terminate the settlement agreement with Plaintiff
 7        after Defendant’s actions caused the settlement amounts not to be properly
 8        withdrawn from Plaintiff’s account.
 9 46.    Defendant subsequently attempted to charge Plaintiff a higher amount than was
10        previously agreed upon in settlement of the debt, even though Plaintiff had not
11        caused his payments to fail.
12 47.    Through the above actions, Defendant violated 15 U.S.C. § 1692f.
13                                Cal. Civ. Code § 1788.17
14 48.    The Rosenthal Act incorporates its federal counterpart, the FDCPA through Cal.
15        Civ. Code § 1788.17. This incorporation includes 15 U.S.C. § 1692e, 15 U.S.C.
16        § 1692e(2)(A), and 15 U.S.C. § 1692f.
17 49.    Because the Rosenthal Act incorporates the relevant sections of the FDCPA, for
18        the above reasons, when Defendant violated the FDCPA, Defendant also
19        violated Cal. Civ. Code §1788.17.
20                                CAUSES OF ACTION
21                                         Count I
22                    Fair Debt Collection Practices Act (FDCPA)
23                               15 U.S.C. §§ 1692 et seq.
24 50.    Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
25        above.
26 51.    The foregoing acts and omissions constitute numerous and multiple violations
27        of the FDCPA, including but not limited to each and every one of the above-
28        cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
                                              -6-
     COMPLAINT                                                Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 8 of 9




 1 52.    As a result of each and every violation of the FDCPA, Plaintiff is entitled to any
 2        actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an
 3        amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable
 4        attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).
 5                                          Count II
 6           Rosenthal Fair Debt Collection Practices Act (Rosenthal Act)
 7                            Cal. Civ. Code §§ 1788-1788.32
 8 53.    Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
 9        above.
10 54.    The foregoing acts and omissions constitute numerous and multiple violations
11        of the Rosenthal Act, including but not limited to each and every one of the
12        above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-1788.32.
13 55.    As a result of each and every violation of the Rosenthal Act, Plaintiff is entitled
14        to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
15        damages for a knowing or willful violation in the amount up to $1,000.00
16        pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs
17        pursuant to Cal. Civ. Code § 1788.30(c).
18                                PRAYER FOR RELIEF
19        WHEREFORE, Plaintiff prays that judgment be entered against
20 Defendant, and Plaintiff be awarded damages from Defendant, as follows:

21                             FIRST CAUSE OF ACTION
22                   FAIR DEBT COLLECTION PRACTICES ACT
23                                   15 U.S.C. § 1692 et seq.
24 •     An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
25 •     An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
26       1692k(a)(2)(A);
27 •     An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
28       U.S.C. § 1692k(a)(3); and
                                               -7-
     COMPLAINT                                                  Odle v. Midland Credit Management, Inc.
         Case 4:21-cv-01932-DMR Document 1 Filed 03/19/21 Page 9 of 9




 1 •     Any other relief this Court should deem just and proper.
 2                             SECOND CAUSE OF ACTION
 3           ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 4                           CAL. CIV. CODE §§ 1788-1788.32
 5       An award of actual damages pursuant to California Civil Code § 1788.30(a);
     •
 6       An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code §
     •
 7       1788.30(b);
 8       An award of costs of litigation and reasonable attorney’s fees, pursuant to Cal. Civ.
     •
 9       Code § 1788.30(c); and
10       Any other relief this Court should deem just and proper.
     •
11                              DEMAND FOR JURY TRIAL
12 56.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
13        jury of any and all triable issues.
14

15                                                    KAZEROUNI LAW GROUP, APC
16

17 Date: March 19, 2021                                By: s/ Brian Attard
18                                                       Brian Attard, Esq.
                                                          Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28

                                                -8-
     COMPLAINT                                                 Odle v. Midland Credit Management, Inc.
